DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 and 5-10 are objected to because of the following informalities:
Claim 2 recites the limitation “replaceable item” in line 1. It is suggested to amend to --replaceable usefull item -- in order to maintain consistent terminology.
Appropriate correction is required.
Claim 5 recites the limitation “shaped to represent an animal, and treats”. There appears to be language and/or punctuation missing after “treats”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2005/0022554) on view of Sandidge (US 6,340,242).
Regarding claim 1, Davidson discloses an article of manufacture including: a wearable container case (i.e. 320, 330, 420, 500) having a fluid dispenser cavity (cavity within) and a removable cap (see figs. 3-5, and paragraphs 21, 30, 33); a band (strap) for coupling around a wrist, the band being coupled to opposing sides of the wearable container case (i.e. 320, 330, 420, 500; see figs. 3 and 4; and paragraph 30); a replaceable useful item (stored hygiene product being replaceable or removable from the band or strap, or watch 332 replaceable or removable from the band or strap; see figs. 3-5, and paragraphs 21, 30 and 33); and an opening within the wearable container case for accepting insertion of the replaceable useful item (hygienic product or a watch; see figs. 3 and 4, and paragraphs 30 and 33). 
	Davidson discloses all the elements of the claimed invention except the teaching of the band including a pair of device bands.
	Sandidge teaches an article of manufacture with a wearable container case 14 having a pair of device bands 11, 12 for coupling to each other around a wrist (see figs. 1 and 2), the pair of device bands being coupled to opposing sides of the wearable container case 14 (see fig. 4).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the band including a pair of device bands, as taught by Sandidge, involves only routine skill in the art, for the predictable result of providing means for fastening the device around a wrist of a user.
	Regarding claims 5 and 6, Davidson discloses wherein the wearable container case may be shaped animal-like (see paragraphs 7 and 21). However, the combination of Davidson and Sandidge are silent to the explicit teaching of the container case being shaped to represent treats; and wherein the animal comprises a teddy bear, puppy, kitten, and bird; and the treats comprise cookies, stars, sea creatures, and cartoon characters. 
It would have been an obvious matter of design choice to make the different portions of the wearable container of whatever form or shape was desired or expedient (i.e. shaped to represent treats; and wherein the animal comprises a teddy bear, puppy, kitten, and bird; and the treats comprise cookies, stars, sea creatures, and cartoon characters). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 2, Davidson discloses wherein the replaceable useful item may be a watch (figs. 3 and 5, and paragraphs 30 and 33). However, Davidson is silent to the teaching of the watch being an electronic watch. Sandidge teaches wherein the device includes a watch assembly being a battery powered electronic watch assembly, such that the assembly may display time and perform other functions (i.e. provide alerts; see fig. 3 and col. 4, lines 35-64).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Davidson watch being an electronic watch, as taught by Sandidge, in order to provide a watch which may display time, and additionally provide other functions (i.e. providing an alarm mechanism).
Regarding claims 9 and 10, Sandidge further teaches wherein the electronic watch assembly includes an electronic display 23, for displaying information to the user (i.e. a message; see fig. 3 and col. 4, lines 38-40).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Davidson with a display, as taught by Sandidge, in order to provide means for providing information (i.e. visual messages to a user).
Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2005/0022554) on view of Sandidge (US 6,340,242) as applied to claim 1 above, further in view of Chacon, JR (US 2020/0245822).
Regarding claim 3, It is noted that Davidson discloses wherein the fluid dispenser cavity holds a useful fluid (i.e. hygiene products for example; see paragraph 30). The combination of Davidson and Sandidge discloses all the elements of the claimed invention except the teaching of the useful fluid being an anti-bacterial and anti-microbial fluid.
	Chacon teaches an article of manufacture which includes a wearable container case having a fluid cavity which may store hygiene solutions, which may include anti-bacterial and anti-microbial fluid i.e. sanitizer (see paragraph 12).
	It would have been obvious to one of ordinary skill in the art at to have utilized the container device of the combination of Davidson and Sandidge for storage and  dispensing of quantities of hygiene products (i.e. anti-bacterial and anti-microbial fluid), as taught by Chacon, since it was well known in the art to use dispenser cavity for the use of anti-bacterial and anti-microbial fluid.
	Regarding claim 4, it is noted that both Davidson and Chacon disclose the useful fluid including lotion (see Davidson, paragraph 32; and Chacon; paragraph 12).
Regarding claims 7 and 8, combination of Davidson and Sandidge discloses all the elements of the claimed invention except the teaching of the watch assembly including a smart watch.
	Chacon teaches an article of manufacture which includes a watch assembly 33 removable attached thereto (see fig. 1 and paragraph 21), wherein the watch assembly 33 includes a smart watch which includes cellular network communication circuitry (see paragraphs 4 and 21).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the watch assembly of the combination of Davidson and Sandidge including a smart watch, as taught by Chacon, in order to provide a watch which may display time, and additionally provide other functions (i.e. telecommunications, text messaging, media playback, and other features).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754